Citation Nr: 1110433	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of viral meningitis to include headaches.

2.  Entitlement to service connection for tinnitus, to include as secondary to residuals of viral meningitis to include headaches.

3.  Entitlement to service connection for left upper extremity epicondylectomy, status-post ulnar and radial nerve decompression (claimed as nerve damage due to meningitis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   Service connection for viral meningitis and tension headaches was also denied in this rating decision; however, service connection was later granted for these conditions in a February 2009 rating decision.

The Veteran initially requested a hearing before the Board.  See VA Form 9 dated in April 2009.  However, she later withdrew this request.  See April 2009 letter from Veteran's representative.

The issue of entitlement to service connection for tinnitus, to include as secondary to residuals of viral meningitis to include headaches, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that can be considered a disability for VA compensation purposes.

2.  It has not been shown by competent and probative evidence that the Veteran incurred left upper extremity epicondylectomy, status-post ulnar and radial nerve decompression (claimed as nerve damage due to meningitis) in service, that left upper extremity epicondylectomy, status-post ulnar and radial nerve decompression (claimed as nerve damage due to meningitis) is attributable thereto, or that left upper extremity epicondylectomy, status-post ulnar and radial nerve decompression (claimed as nerve damage due to meningitis) is attributable to the Veteran's service-connected residuals of viral meningitis.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2010).

2.  Service connection for left upper extremity epicondylectomy, status-post ulnar and radial nerve decompression (claimed as nerve damage due to meningitis) is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2007.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the etiology and severity of her claimed disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms, as well as her reported history.  With respect to his hearing loss, appropriate audiological evaluation was conducted.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran filed her claim in October 2007, the amendment is applicable to the current claim.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In addition, the law provides that, where a veteran served ninety days or more of active military service and other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Bilateral Hearing Loss

A review of the Veteran's service treatment records discloses no complaints or diagnosis of bilateral hearing loss.  A review does disclose that she had a bout of viral meningitis.

Upon audiologic evaluation at entrance, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
10
30
LEFT
15
5
5
15
5
20

Examination of the ears was normal at entrance.  See July 1984 report of medical examination.  The Veteran received numerous audiograms in service.

Upon audiologic evaluation in August 1984, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
20
15
10
25
LEFT
10
5
5
20
10
15

Upon audiologic evaluation in September 1985, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
15
20
10
25
LEFT
25
15
10
20
10
10

In July 1986 the Veteran had a bout of viral meningitis.  The records associated with this incidence contain no references regarding hearing problems.

Upon audiologic evaluation in October 1986, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
20
LEFT
15
5
5
15
5
15

Upon audiologic evaluation in March 1988, pure tone thresholds, in decibels, were as follows:
      



HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
15
20
15
20
LEFT
15
10
5
20
5
10

Upon audiologic evaluation at separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
15
20
15
20
LEFT
15
10
5
20
5
10

Examination of the ears was normal at separation.  See March 1988 report of medical examination.  

The Veteran contends that bilateral hearing loss is attributable to her service-connected residuals of viral meningitis or, alternatively, due to exposure to acoustic trauma.  She served with a Navy Enlistment Classification (NEC) of electrical/mechanical equipment repairman.  See DD Form 214.  

In an October 2007 statement the Veteran related that she had bilateral hearing loss, which she attributed to exposure from jet aircraft.  She related that her NEC, characterized as an aviation electronics specialist, resulted in this exposure.  She related that she was not "provided proper ear protection in service" and that she felt that her exposure to noise should be conceded.  She stated that she had experienced hearing loss ever since her exposure to acoustic trauma in service.  She requested that she be provided a VA examination in this regard.  

In a February 2008 statement the Veteran noted that she had undergone a spinal tap in service, particularly due to viral meningitis.  She related that she had "chronic hearing loss and tinnitus that has existed ever since" she was diagnosed as having meningitis in service.  

In furtherance of substantiating her claims, the Veteran was provided a VA audio and ear disease examination in March 2009.  On VA audiological testing at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
15
LEFT
30
25
25
30
15

Pure tone averages were 20 for the right ear and 24 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  These audiometrics do not meet the threshold for considering hearing loss a disability for VA purposes.  See 38 C.F.R. § 3.385.

The examiner assessed mild bilateral hearing loss, and noted that speech recognition was excellent in both ears.  He noted that the claims file had been reviewed and noted that the service treatment records contained hearing tests showing that the Veteran entered and separated from service with hearing within normal limits.  The examiner concluded that this clearly indicated that hearing loss did not occur in service and that it was thus less likely than not service-connected.  

As noted above, the Veteran was also provided a VA ear disease examination, particularly to address whether she had bilateral hearing loss and tinnitus attributable to her service-connected residuals of meningitis.  At this time, the Veteran related that during service she worked around flight line noise, and wore sound protection, comprising ear plugs and headsets.  She reported that she had noticed that her hearing acuity had decreased over the past 2 years and that she had noticed tinnitus over the same time period.  She reported having intermittent tinnitus occurring several times per week.  The Veteran also provided a history of having meningitis in service, with associated intermittent headaches.  With respect to these headaches, she related that they were primarily on the left side and involved her left ear.  She stated that she felt that her left hearing decreased and that she had tinnitus, which was aggravated during these headache episodes.  With respect to post-service activity, no significant noise exposure was noted.  The examiner noted that her separation audiogram was normal and that there was no supporting evidence of hearing loss in service.  

Ear, nose and throat examination at this time showed normal ear drums.  The remainder of the nose and throat examination, including the nose, nasopharynx, mouth, larynx and neck, was within normal limits.  The examiner assessed status-post viral meningitis.  The examiner offered their opinion what it was at least as likely as not that "her viral meningitis did not produce hearing loss" based upon an absence of evidence in her records to substantiate hearing loss and that in 1988 her audiogram was normal.  Likewise, the examiner offered a negative etiological opinion with respect to tinnitus as the Veteran reported an onset of tinnitus only 2 years prior.  With respect to viral meningitis, the Veteran found that it was at least as likely as not that neither the tinnitus nor decreased hearing was related to her history of viral meningitis, particularly based upon a lack of evidence in the records.  

Entitlement to service connection for bilateral hearing loss is not established.  The Veteran's service-treatment records and recent VA examination do not show a diagnosis of bilateral hearing loss sufficient for VA purposes.  The auditory thresholds and the speech recognition scores contained in the audiometrics do not show hearing loss as required for VA purposes.  38 C.F.R. § 3.385.  Accordingly, the claim must be denied.  In this regard, the Board is sympathetic to the Veteran's complaints of hearing problems; however, her lay contentions cannot establish that she has a hearing disability as defined by VA regulations.

With respect to the audiologic and ear disease examinations, the Board is cognizant that they did not address the question of aggravation in relation to her service-connected residuals of meningitis.  The Board also recognizes that the VA ear disease examiner used confusing language in applying the standard of "at least as likely as not" in rendering an opinion.  Nevertheless, the Board finds these examinations are adequate for deciding this claim as the outcome of this claim rests on the results of the audiometric and speech recognition testing.  In the absence of audiometrics or speech discrimination scores sufficient to consider bilateral hearing loss a disability for VA purposes, service connection, under any theory, cannot be established.  Barr, supra.; Stefl, supra. 

Left Upper Extremity Epicondylectomy, Status-Post Ulnar and Radial Nerve Decompression (Claimed as Nerve Damage Due to Meningitis)

A review of the Veteran's service treatment records discloses no complaints or diagnoses regarding the left upper extremity.  Her service treatment records note that she had a bout of viral meningitis in July 1986, but note no complaints or diagnoses regarding the left arm in this regard.  Upon discharge the Veteran's upper extremities, musculoskeletal system and neurologic system were normal on clinical evaluation.  See March 1988 report of medical examination.  

In furtherance of substantiating the Veteran's claim, VA obtained numerous private treatment records pertaining to the Veteran's left upper extremity.  The Veteran's history, in this regard, is summarized below.

The earliest documented complaint regarding the left upper extremity appears in a January 2000 treatment note from W.B.S,, M.D.  This note documents that this doctor had initially seen the Veteran in December 1999 for an independent medical examination related to a workers' compensation claim for a work-related injury that occurred in November 1998.  At this time, she complained of a persistently painful elbow and a marked amount of pain along the upper border of her trapezius.  Examination of the elbow showed well-healed incisions and tenderness over the lateral epicondyle.  

Subsequent private treatment records document similar complaints and impressions regarding the left upper extremity, but none relate the Veteran's left upper extremity condition to service, particularly her service-connected residuals of meningitis.  Subsequent records also disclose a history of a motor vehicle accident in 2000, in which the Veteran sustained an injury to her left arm.  See e.g. October 12, 2000 record.

The Veteran asserts that she has disability of the left arm secondary to her service-connected residuals of viral meningitis.  See e.g. addendum to VA Form 21-526 and February 2008 statement from Veteran.  She has related that she never had any muscle or nerve problems until she had meningitis.  See April 2009 statement from Veteran.  

In furtherance of substantiating her claim, the Veteran was afforded a VA examination in May 2010 to address whether she had a left arm/shoulder disability related to her service-connected residuals of meningitis.  The examiner noted that the claims file was reviewed and highlighted the Veteran's history of in-service meningitis in 1986, with associated spinal taps.  The examiner particularly noted that an evaluation by a neurologist in 1986 showed no neurologic deficits of the extremities, but did note the Veteran's history of tension headaches.  The examiner also noted that neurologic examination was normal upon discharge.  

At the time of the examination the Veteran related that her left shoulder, elbow and arm problems began in 1998 when she was working in a factory running a press machine, although she ran the press machine with her right arm.  She identified no specific trauma in this regard, and related that she was assessed with tendonitis or tennis elbow at this time.  She provided a history of progressive worsening and subsequent surgeries.  She described a constant, chronic, moderate to severe pain, involving the left superior shoulder, left posterior paracervical region of the neck, left upper arm and elbow, and left forearm with occasional numbness and tingling.  Examination resulted in an assessment of mild fascial pain of the left posterior cervical distribution, residuals of left elbow surgeries for work-related tendonitis and migraine and tension headaches.  

After reviewing the evidence and examining the Veteran, the examiner concluded that it was less likely than not that the Veteran's current left upper extremity neurologic problems are the result of nerve damage from her episode of viral meningitis in the military, or that her left upper extremity condition was made permanently worse by her in-service meningitis infection.  The examiner reasoned that although meningitis could cause neck stiffness, it would not cause a focal upper extremity joint condition.  The examiner also noted that the Veteran's EMG nerve conduction showed no evidence of cervical radiculopathy, plexopathy or ulnar nerve compression.  The examiner stated that her current symptoms in the left upper extremity began a couple of years after surgeries to the left arm in 1998, approximately 10 years following her discharge from service.  The examiner felt that it would be extremely unlikely to have a delay in manifestation of symptoms of 10 years duration from a nerve condition caused by meningitis.  The examiner concluded, therefore, that the Veteran's orthopedic and neurologic conditions of the left upper extremity were unrelated to meningitis.  

The Board acknowledges the Veteran's contention that she had never had any muscle or nerve problems until she had meningitis; however, her history as reported and described in her treatment records suggest that her chronic complaints only appeared following a work-related injury in 1998.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In determining the most likely date of onset of her complaints, the Board finds the most credible statements to be those made by the Veteran during the course of treatment prior to filing her claim.  Consequently, the Board finds that there is no credible evidence of in-service symptoms and no credible evidence of a continuity of symptomatology since service.

Absent credible evidence of symptoms in service and continuing since service, the Board finds that the Veteran is not otherwise competent to offer an opinion relating a more complex disability, such as this, to her in-service bout of meningitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  For these reasons, the Board concludes that her assertions carry very little weight.  

On the other hand, the May 2010 VA examiner concluded that it was less likely than not that the Veteran's left upper extremity condition was attributable to service, and in particular her in-service bout of meningitis and her service-connected residuals thereof.  The examiner also found that the Veteran's service-connected residuals of meningitis had not permanently worsened this condition.  The examiner clearly has medical knowledge and is competent to address these questions.  Jandreau, supra.; Espiritu, supra.  The examiner found that it would be extremely unlikely to have a delay in manifestation of symptoms of 10 years duration from a nerve condition caused by meningitis.  As there is no otherwise competent, probative and positive evidence on this question, the evidence is clearly against the claim and it must, therefore, be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of viral meningitis to include headaches, is denied. 

Entitlement to service connection for left upper extremity epicondylectomy, status-post ulnar and radial nerve decompression (claimed as nerve damage due to meningitis) is denied.  


REMAND

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id. (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

With reference to the facts outlined above regarding bilateral hearing loss, the Board notes that at her March 2009 VA examination the Veteran reported that during her episodic headaches that she felt that she had tinnitus, "aggravated during that time."  The examiner did not address the question of aggravation of tinnitus by the Veteran's service connected residuals of viral meningitis, which particularly manifest by headaches.  Accordingly, the examination is inadequate for rating purposes and must be returned for clarification.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner that performed the March 2009 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's tinnitus.  Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is chronically worsened by her service-connected residuals of meningitis, particularly manifested by headaches.  To the extent practicable, the examiner should indicate a baseline of symptomatology and the aggravation of such symptomatology by her service-connected residuals of meningitis, particularly manifested by headaches, if aggravation is found.

The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the VA examiner who performed the March 2009 examination is unavailable to complete this addendum, another VA examination by an appropriate medical professional should be scheduled to address this question.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


